Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 05, 2020.
Information Disclosure Statement filed on 05/06/2021 has been considered by the examiner.
Claims 1-24 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trainor US Publication No. 2020/0244752 A1.

As per claim 1, Trainor discloses:
A computer-implemented method comprising: 
receiving an HTTP request; identifying a user associated with the HTTP request; obtaining information about the user's previous online commerce activity; and processing the HTTP request based on the information about the user's previous online commerce activity, (Trainor, [0018], [0019], [0029], [0053], [0068]) where the data obtained from user’s or visitor’s previous activities on a merchant website are used to define patterns. The contextual data can include order history to show repeated purchases of a product and event steam that includes viewing of products. The data is obtained based on users interaction and HTTP requests obtained from the user’s computer. 
As per claim 13, Trainor discloses:
A system comprising: 
a network interface to receive an HTTP request; and a processor to: identify a user associated with the HTTP request; obtain information about the user's previous online commerce activity; and process the HTTP request based on the information about the user's previous online commerce activity, (Trainor, Fig. 2:222, [0018], [0019], [0029], [0053], [0068]) where the data obtained from user’s or visitor’s previous activities on a merchant website are used to define patterns. The contextual data can include order history to show repeated purchases of a product and event steam that includes viewing of products. The data is obtained based on users interaction and HTTP requests obtained from the user’s computer.
As per claims 2 and 14, Trainor further discloses:
wherein obtaining information about the user's previous online commerce activity comprises obtaining information about the user's previous online activity on an e-commerce platform, (Trainor, [0068], [0074]).




As per claims 3 and 15, Trainor further discloses:
wherein the information about the user's previous online activity on the e-commerce platform includes information specifying at least one of: a previous purchase made by the user within the e-commerce platform; purchase timing; amount of money spent on purchasing one or more products from a particular merchant on the e-commerce platform; whether the user is registered with the e-commerce platform, (Trainor, [0068]). 

As per claims 4 and 16, Trainor further discloses:
wherein processing the HTTP request comprises one of: allowing the HTTP request to proceed to a destination of the HTTP request; imposing a delay before allowing the HTTP request to proceed to the destination of the HTTP request; blocking the HTTP request; routing or rerouting the HTTP request to a particular server; providing access to a resource requested in the HTTP request; denying access to the resource requested in the HTTP request; providing a modified version of the resource requested in the HTTP request, (Trainor, [0019]).

As per claims 5 and 17, Trainor further discloses:
wherein the resource is a particular function on the e-commerce platform or a particular merchant webpage (Trainor, [0075]).

As per claims 6 and 18, Trainor further discloses:
wherein processing the HTTP request based on the information about the user's previous online commerce activity comprises comparing the information about the user's previous online commerce activity to a rule, and processing the HTTP request according to the rule, (Trainor, [0065]:1-5).

As per claims 7 and 19, Trainor further discloses:
wherein the rule is received from an e- commerce platform, (Trainor, [0065]).

As per claims 8 and 20, Trainor further discloses:
wherein the rule is specific to a particular merchant on the e-commerce platform, and wherein the method further comprises: identifying the particular merchant from the HTTP request and retrieving the rule based on the identification of the particular merchant, (Trainor, [0066]).

As per claims 9 and 21, Trainor further discloses:
wherein identifying the particular merchant from the HTTP request comprises identifying the particular merchant based on at least part of a uniform resource locator (URL) in the HTTP request, (Trainor, [0032]:1-12).

As per claims 10 and 22, Trainor further discloses:
wherein identifying the user associated with the HTTP request comprises extracting a unique ID from the HTTP request or from one or more packets associated with the HTTP request, and identifying the user from the unique ID, (Trainor, [0053]).

As per claims 11 and 23, Trainor further discloses:
wherein the unique ID is at least one of: a user ID from a cookie in the HTTP request; an IP address of a user device from which the HTTP request was received; a browser ID associated with the user device from which the HTTP request was received, (Trainor, [0076]).

As per claims 12 and 24, Trainor further discloses:
obtaining a social network status associated with the user, and processing the HTTP request based on the social network status, (Trainor, [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.







  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446